Title: From Thomas Jefferson to St. George Tucker, 28 August 1797
From: Jefferson, Thomas
To: Tucker, St. George


                    
                        Dear Sir
                        Monticello Aug. 28. 97.
                    
                    I have to acknolege the receipt of your two favors of the 2d. and 22d. inst. and to thank you for the pamphlet covered by the former. You know my subscription to it’s doctrines, and as to the mode of emancipation, I am satisfied that that must be a matter of compromise between the passions the prejudices, and the real difficulties which will each have their weight in that operation. Perhaps the first chapter of this history, which has begun in St. Domingo, and the next succeeding ones which will recount how all the whites were driven from all the other islands, may prepare our minds for a peaceable accomodation between justice, policy and necessity, and furnish an answer to the difficult question Whither shall the coloured emigrants go? And the sooner we put some plan under way, the greater hope there is that it may be permitted to proceed peaceably to it’s ultimate effect. But if something is not done, and soon done, we shall be the murderers of our own children. The ‘Murmura, venturos nautis prodentia ventos’ has already reached us; the revolutionary storm now sweeping the globe will be upon us, and happy if we make timely provision to give it an easy passage over our land. From the present state of things in Europe and America the day which begins our combustion must be near at hand, and only a single spark is wanting to make that day tomorrow. If we had begun sooner, we might probably have been allowed a lengthier operation to clear ourselves, but every day’s delay lessens the time we may take for emancipation. Some people derive hope from the aid of the confederated states. But this is a delusion. There is but one state in the Union which will aid us sincerely if an insurrection begins; and that one may perhaps have it’s own fire to quench at the same time.
                    The facts stated in yours of the 22d. were not identically known to me, but others like them were. From the general government no interference need be expected. Even the merchant and navigator, the immediate sufferers, are prevented by various motives from wishing to be redressed. I see nothing but a state procedure which can vindicate us  from the insult. It is in the power of any single magistrate, or of the attorney for the Commonwealth to lay hold of the commanding officer whenever he comes ashore for the breach of the peace, and to proceed against him by indictment. This is so plain an operation that no power can prevent it’s being carried through with effect, but the want of will in the officers of the state. I think that the matter of finances, which has set the people of Europe to thinking, is now advanced to that point with us, that the next step, and it is an unavoidable one, a land tax, will awaken our constituents, and call for inspection into past proceedings.—I am with great esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                